Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document                                  Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW HAMPSHIRE



In re:                                                                Chapter 11

GT ADVANCED TECHNOLOGIES, INC. et al.,                                Case No. 14-11916-CJP

                         Reorganized Debtors. 1                       Jointly Administered



GT ADVANCED TECHNOLOGIES LIMITED,

                         Plaintiff,

v.                                                                    Adv. Proc. No. 15-01038-CJP

TERA XTAL TECHNOLOGY CORP.,

                         Defendant.



REORGANIZED DEBTORS’ EX PARTE MOTION FOR ORDER TO SHOW CAUSE AS
  TO WHY THE COURT SHOULD NOT: (I) ENTER JUDGMENT AGAINST TERA
 XTAL TECHNOLOGY CORP. IN THE AVOIDANCE ACTION; AND (II) DISALLOW
              TERA XTAL TECHNOLOGY CORP.’S PROOFS
               OF CLAIM PURSUANT TO 11 U.S.C. § 502(d)

         GT Advanced Technologies Inc. and its affiliated reorganized debtors (collectively,

“GTAT” or the “Reorganized Debtors”) hereby request that the Court enter an ex parte order

requiring Tera Xtal Technology Corp. (“TXT”) to show cause as to why the Court should not: (1)

enter judgment in favor of the Reorganized Debtors and against TXT on Counts I and II of the


1
 The Reorganized Debtors, along with the last four digits of each reorganized debtor’s tax identification number, as
applicable, are: GT Advanced Technologies Inc. (6749), GTAT Corporation (1760), and GT Advanced
Technologies Limited (1721). The Reorganized Debtors’ corporate headquarters are located at 5 Wentworth Drive,
Unit 1, Hudson, NH 03501.

                                                         1
Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document                                Page 2 of 7



adversary complaint commencing Case No. 15-01038 (the “Avoidance Action”); and (2)

disallow TXT’s proofs of claim [Claim Nos. 738 and 1048] (together, the “Proofs of Claim”)

pursuant to section 502(d) of title 11 of the United States Code (the “Bankruptcy Code”). In

support of this Motion, the Reorganized Debtors state as follows:

                                     JURISDICTION AND VENUE

         1.      This Court has subject matter jurisdiction to consider the Motion pursuant

to 28 U.S.C. §§ 157 and 1334 and section 8.5 of the Debtors’ Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code Dated March 7, 2016 [Docket No.

3297].

         2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court

possesses Constitutional authority to finally adjudicate the matter.

                                             BACKGROUND 2

         4.      On October 6, 2018, GTAT filed voluntary petitions for relief under chapter 11 of

the Bankruptcy Code.

         5.      On January 22, 2015 and May 18, 2015, TXT filed the Proofs of Claim, which

remain pending in the case of GT Advanced Technologies Limited. Claim No. 738 requests

allowance of a general unsecured claim in the amount of $17,493,318.00. Claim No. 1048

requests allowance of (a) a secured claim in the amount of $17,493,318.00, (b) an administrative




2
  This Background section summarizes the relevant procedural history. A more complete description of the
background is set forth in the Reorganized Debtors’ Motion Requesting Entry of the Stipulation and Agreed Order
to (I) Allow Proof of Claim No. 738, and (II) Allow in Part and Disallow in Part Proof of Claim No. 1048 Filed by
Tera Xtal Technology Corp. [Docket No. 4297] (the “9019 Motion”).

                                                       2
Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document                       Page 3 of 7



expense in the amount of $3,600,000.00, 3 and (c) a general unsecured claim in the amount of

$21,167,937.47.

       6.      On May 20, 2015, TXT filed a motion seeking allowance of the administrative

expense component of Claim No. 1048 pursuant to Bankruptcy Code section 503(b) [Docket No.

1837] (the “TXT Motion”). On March 1, 2016, this Court denied the TXT Motion. See Docket

Nos. 3216 and 3217. TXT appealed this order, and the District Court affirmed on February 13,

2016. On March 16, 2017, TXT appealed to the First Circuit Court of Appeals, where matters

relating to the TXT Motion remain pending [Case No. 17-1250] (the “Appeal”).

       7.      On June 10, 2015, the Reorganized Debtors filed an objection seeking

disallowance of the Proofs of Claim pursuant to Bankruptcy Code section 502(d) [Docket No.

1912] (the “502(d) Objection”).

       8.      On June 15, 2015, the Reorganized Debtors commenced the Avoidance Action

seeking avoidance and recovery of $7,000,000.00 of pre-petition transfers made to TXT pursuant

to Bankruptcy Code sections 547 and 550.

       9.      On March 26, 2018, the Reorganized Debtors filed the 9019 Motion, seeking

approval of a compromise related to the Proofs of Claim, the TXT Motion, the 502(d) Objection,

the Appeal, and the Avoidance Action pursuant to Rule 9019 of the Federal Rules of Bankruptcy

Procedure.    Following the filing of the 9019 Motion, certain parties in interest, including

Citigroup Financial Products, Inc. (“Citi”), indicated their intention to object to the relief sought

in the 9019 Motion. In an effort to resolve these objections and negotiate a global compromise

of issues between and among the Reorganized Debtors, TXT and Citi, the Reorganized Debtors


3
 The administrative expense component of Claim No. 1048 was reduced from $3,789,963.00 to $3,600,000.00
pursuant to a stipulation between the parties. See Docket No. 2440.

                                                  3
Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document                   Page 4 of 7



requested the continuance of a hearing on the 9019 Motion multiple times. The efforts to resolve

these matters consensually were not successful.

       10.     In a related proceeding, Citi commenced a civil action against TXT in the United

States District Court for the Southern District of New York seeking certain declaratory judgments

and monetary judgments against TXT under an agreement pursuant to which Citi purchased

certain of TXT’s claims [Case No. 2018-cv-04727] (the “Citi Action”). TXT failed to respond to

the complaint filed by Citi and Citi is presently awaiting entry of a default judgment against

TXT. The results of the Citi Action have effectively rendered the 9019 Motion, and the form of

settlement set forth therein, moot.

       11.     On September 4, 2018, Mr. William Gannon, counsel to TXT, filed a motion

seeking to withdraw as counsel for good cause in this chapter 11 case and the Adversary

Proceeding [Docket No. 4381] (the “Withdrawal Motion”).

       12.     At a status conference related to the 9019 Motion and the Withdrawal Motion on

October 17, 2018, the Court ordered a representative of TXT to appear at a hearing on December

11, 2018. See Docket No. 4393. No TXT representative appeared on December 11, 2018, and

thus the Court generally continued all matters related to the Proofs of Claim, the 502(d)

Objection, the Avoidance Action, the 9019 Motion and the Withdrawal Motion. See Docket No.

4402. Additionally, the Court directed the Reorganized Debtors to file a status report regarding

these matters on or before January 11, 2019. A status report has been filed contemporaneously

with this filing of this Motion.

       13.     Additionally, consistent with the relief requested in this Motion and the change in

facts and circumstances regarding TXT since the filing of the 9019 Motion (including the



                                                  4
Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document                  Page 5 of 7



commencement of the Citi Action and TXT’s failure to respond thereto), the Reorganized

Debtors have contemporaneously herewith withdrawn the 9019 Motion. See Docket No. 4404.

                                    RELIEF REQUESTED

       14.    By this Motion, the Reorganized Debtors request that the Court enter an ex parte

order requiring TXT to show cause as to why the Court should not (a) enter judgment in favor of

the Reorganized Debtors and against TXT in the Avoidance Action pursuant to Bankruptcy Code

sections 547 and 550; and (b) sustain the 502(d) Objection and disallow the Proofs of Claim

pursuant to Bankruptcy Code section 502(d).

                             BASIS FOR RELIEF REQUESTED

       15.    The Reorganized Debtors hope to make final distributions and close their

remaining chapter 11 cases as soon as possible to avoid the accrual of further administrative

expenses, including fees payable to the Office of the United States Trustee pursuant to 28 U.S.C.

§ 1930. The matters relating to TXT are delaying final administration of the remaining estates.

       16.    The Reorganized Debtors have been attempting for some time to wrap up

remaining matters with TXT, most recently with the settlement and compromise described in the

9019 Motion. However, due to TXT’s failure to respond or appear and the intervening Citi

Action, the Reorganized Debtors have withdrawn the 9019 Motion.

       17.    The Reorganized Debtors now seek to efficiently conclude these matters by

requesting that the Court give TXT a final opportunity to show cause as to why (a) judgment

should not be entered in the Avoidance Action, and (b) the 502(d) Objection should not be

sustained and the Proofs of Claim disallowed. If TXT fails to timely respond, the Reorganized

Debtors request that the Court enter judgment in the Avoidance Action and sustain the 502(d)

Objection.

                                                5
Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document                    Page 6 of 7



                                            NOTICE

       18.     Notice of this Motion will be provided by email, facsimile, or overnight courier to

the Master Service List, as required by the Court’s case management order [Docket No. 83]. In

light of the relief requested in this Motion, the Reorganized Debtors submit that no further notice

or service is required.

                          WAIVER OF MEMORANDUM OF LAW

       19.     The Reorganized Debtors request that the Court waive and dispense with the

requirement set forth in LBR 7102(b)(2) that any motion filed shall have an accompanying

memorandum of law. The legal authorities upon which the Reorganized Debtors rely are set

forth in the Motion. Accordingly, the Reorganized Debtors submit that a waiver of the LBR

7102(b)(2) requirement is appropriate under these circumstances.



                          [Remainder of page intentionally left blank.]




                                                6
Case: 14-11916-CJP Doc #: 4405 Filed: 01/10/19 Desc: Main Document          Page 7 of 7




       WHEREFORE, the Reorganized Debtors respectfully requests that the Court enter the

accompanying order ex parte granting the Motion.

Dated: January 10, 2019

                                     Respectfully submitted,

                                     /s/ Jeremy R. Fischer
                                     Jeremy R. Fischer (BNH #07143)
                                     DRUMMOND WOODSUM
                                     1001 Elm Street, #303
                                     Manchester, New Hampshire 03101
                                     Telephone: (603) 716-2895
                                     E-mail: jfischer@dwmlaw.com

                                            - and -

                                     Michael S. Stamer (admitted pro hac vice)
                                     Brad M. Kahn (admitted pro hac vice)
                                     Joanna F. Newdeck (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     One Bryant Park
                                     New York, New York 10036
                                     Telephone: (212) 872-1000
                                     E-mail: mstamer@akingump.com
                                             bkahn@akingump.com
                                             jnewdeck@akingump.com

                                     Counsel to the Reorganized Debtors




                                             7
